Citation Nr: 0303123	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his stepfather


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had a first period of active duty from December 
1959 to January 1965, various short periods of active duty 
for training from February 1985 through to October 1990, and 
a second period of active duty from January 1991 to July 
1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for residuals of a head injury.  

In August 2002, the Board reopened the claim and undertook 
additional development on the issue of entitlement to service 
connection for residuals of a head injury, to include a 
psychiatric disability, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3.104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  This matter is now before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran incurred a head injury in a July 1989 car 
accident.  

2.  Residuals of the head injury, including cognitive 
impairment, impulsiveness, disorientation, confusion, and 
loss of judgment and recall, preexisted the veteran's recall 
to active service in January 1991.  

3.  The medical evidence includes nexus opinions that 
preexisting residuals of the head injury were aggravated by 
service.  




CONCLUSION OF LAW

Residual disability due to a head injury, to include 
affective brain syndrome with psychotic features, was 
aggravated in active service.  38 U.S.C.A. §§ 101, 1110, 
1111, 1131, 1132, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because, in 
compliance with The Veterans Claims Assistance Act of 2000,  
the VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The VA shall notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claim, 
which evidence the claimant is to provide, and which evidence 
the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The veteran received a VA brain diseases and injuries 
examination in November 1992, a VA neuropsychological 
assessment in January 2001, a VA neuropsychiatric 
consultation in February 2001, VA mental disorders 
examinations in June 1999 and December 2002, and a VA 
neurological disorders examination in December 2002.  The RO 
obtained the available service medical records and medical 
records, including the veteran's Social Security Disability 
records, from the identified health care providers.  The 
veteran and his representative filed numerous lay statements 
with the RO, and the veteran, his mother, and his stepfather 
provided sworn testimony at a February 1999 regional office 
hearing.  The RO's October 1992, May 1993, June 1993, 
September 1998, January 1999, April 2000, June 2000, October 
2001, April 2002, July 2002, and November 2002 letters to the 
veteran, the April 1993, June 1993, and September 1998 rating 
decisions, the June 2000 hearing officer decision, the June 
1993, January 1999, and April 2002 statements of the case, 
and the August 2002 Board decision informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  The RO's October 2001 letter 
specifically informed the veteran of applicable provisions of 
The Veterans Claims Assistance Act of 2000.  In these 
documents, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The veteran's 
April 2002 statement asserted that he had no additional 
evidence to submit.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to service connection for residuals of a head 
injury,
to include a psychiatric disorder

For the veteran to establish service connection for residuals 
of a head injury, the evidence must demonstrate that 
residuals of a head injury were contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, were aggravated therein.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  
Service connection on a direct basis requires evidence of 
current residuals of a head injury, some manifestation of the 
residuals during service, and a relationship between the 
current residuals and the manifestation during service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certainly, the veteran has current residuals of a head 
injury.  A valid claim requires proof of present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA and 
private diagnoses from July 1989 to December 2002 included a 
closed head injury, which examiners agreed was incurred in a 
head-on car accident in July 1989.  

The veteran also has a current psychiatric disorder as a 
current residual of the July 1989 head injury.  See Brammer, 
3 Vet. App. at 225; also see 38 C.F.R. § 4.125(a).  VA and 
private examiners from July 1989 to December 2002 stated Axis 
I diagnoses of affective brain syndrome with psychotic 
features; affective disorder with underlying organic brain 
syndrome; dementia, not otherwise specified; depression; 
multi-infarct dementia; organic affective disorder; organic 
mental impairment; recurrent mood disorder; and severe memory 
problems.  

Medical professionals determined that affective brain 
syndrome with psychotic features, depression, and severe 
memory problems were residuals of the July 1989 head injury.  
The July 1992 private examiner attributed the veteran's 
persistent cognitive deficits and depression to the closed 
head injury in July 1989, and the December 2002 VA mental 
disorders examiner attributed the current affective brain 
syndrome with psychotic features to the July 1989 car 
accident.  The December 2002 VA neurological disorders 
examiner acknowledged that some organic elements came from 
the July 1989 accident and then attributed the veteran's 
current neuropsychological disorder to the organic 
abnormality. 

VA and private examiners since July 1989 agreed that the 
veteran incurred a traumatic brain injury in the head-on car 
accident in July 1989.  The August 1989 team of 
rehabilitation physicians specifically noted that the head 
injury had resulted in the following residuals: moderate to 
severe cognitive impairment, impulsiveness, disorientation, 
confusion, and loss of judgment and recall.  Because 
residuals of the July 1989 head injury clearly and 
unmistakably preexisted the veteran's 1991 active service, 
the Board must determine whether the preexisting residuals of 
the head injury were aggravated during the veteran's active 
service in 1991.  

The veteran was found physically qualified for performance of 
active duty for training in April 1990.  Although required to 
undergo a remedial weight control program, the veteran's head 
and psychiatric health were still deemed normal, and he 
continued to deny a history of depression and nervous trouble 
of any sort.  In October 1990, he was found physically 
qualified for release from active duty for training, and in 
January 1991, he was found physically qualified for 
mobilization to active duty, which he performed from January 
1991 to July 1991.  In July 1992, he was disqualified from 
performing active duty for training because of body fat and 
not because of neuropsychiatric problems.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).  

Service medical records showed no diagnosis or treatment for 
residuals of the head injury during the veteran's 1991 
service, but post-service medical records indicate the 
preexisting residuals of the head injury increased as a 
result of service and that a psychiatric disorder was 
diagnosed shortly after such service.  Normally, presumptive 
service connection for a psychosis, as a chronic disease, 
shall be granted if the psychosis manifests to a compensable 
degree within one year from the date of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.307(a)(3), 3.309(a) (2002).  In 
this case, however, the psychosis shown after service has 
clearly been tied to the head injury the veteran sustained 
prior to service; then it must be shown that the level of 
disability associated with his preexisting head injury 
residuals increased as a result of such service.  

As noted above, the January 1991 military examiner deemed the 
veteran physically qualified for recall to active duty.  The 
July 1992 private examiner attributed the veteran's 
persistent cognitive deficits and depression to the closed 
head injury in July 1989.  In a December 1992 statement, a 
private physician referred to a head injury in 1991, when the 
veteran fell and bumped his head.  The March 1993 Social 
Security Disability examiner stated that the veteran's 
organic mental disorder had onset in June 1992.  The February 
2001 VA neuropsychiatric examiner reviewed the veteran's 
medical history, including that in the eight years since the 
March 1993 examination, and determined that there had been no 
progressive decline in cognitive functioning since 1992.  The 
December 2002 VA neurological disorders examiner acknowledged 
that some organic elements came from the July 1989 accident 
and then attributed the veteran's current neuropsychological 
disorder to the organic abnormality.  Construed together, 
these six medical opinions reflect that the preexisting 
residuals of the head injury increased in severity in 
association with the veteran's 1991 service.  There was no 
evidence of progressive decline since mid-1992 to explain the 
permanent worsening of preexisting residuals of the head 
injury documented in June 1992 and July 1992.  

The veteran's civilian job rating was fully satisfactory for 
the two years prior to November 1990, but after his return 
from active duty in 1991, his work performance deteriorated 
to minimally satisfactory.  Although the July 2000 private 
examiner could not point to a particular event in service as 
causing the decline, he indicated that preexisting residuals 
of the head injury had undergone aggravation at some point 
during the veteran's 1991 service.  

The evidence is at least in equipoise as to whether the 
veteran's psychiatric disorder represents an aggravation of 
the preexisting residuals of a head injury.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1  Vet. 
App. 49, 54-55 (1990).  To this extent, the appeal is 
allowed.  


ORDER

Entitlement to service connection for affective brain 
syndrome with psychotic features is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

